Mr. President, on behalf of the delegation of the People's Republic of Bulgaria, please accept our whole hearted congratulations on your election as Resident of the thirty-first session of the General Assembly of the United Nations. I wish you every success in the discharge of these difficult but highly responsible functions.
94.	I would also like to congratulate the representatives of the Republic of Seychelles on the proclamation of the independence of their country and on its admission to our Organization.
95.	The attention of world public opinion is once again focused on the work of this highly representative and responsible forum which is the General Assembly of the United Nations. The peoples of the world have good reason to expect that the world Organization will make an ever more tangible contribution every year to efforts designed to translate into practice in international relations the noble principles and lofty ideals in the name of which this Organization was created. We have all witnessed the dynamic and profound positive changes that have occurred in the world in recent years. At the present stage of the development of international relations the struggle for a lasting peace has become a cause of paramount importance for the broad masses of people in all countries and continents. Their peace-loving efforts have led to concrete and lasting results, to a decisive transition from the era of confrontation to the era of detente. This turning-point, notwithstanding the opposition of those who are nostalgic for the days of the cold war, has established itself as the prevailing trend in international life. That is why the nations welcome this turning-point as the most significant achievement of our times.
96.	We harbour no illusions that detente is accepted open-heartedly by all. There ate quite a number of those who are trying to use peaceful coexistence to further their own interests and to distort its essence. According to some, detente should mean that people should renounce their struggle for national and social liberation. Others would like the socialist countries to "pay" for peace by making one-sided concessions. Yet others consider that detente entitled them to interfere in the internal affairs of other countries. In essence, these efforts are aimed at reaching by a roundabout way those same objectives which the "positions of strength" policy failed to accomplish in the past.
97.	These efforts, however, are in vain. The facts of life make it clearer with every passing day that the reduction of tension in international relations and the reaffirmation of the principles of peaceful coexistence correspond, to an equal degree, to the interests of all peoples and States, irrespective of their social systems, the degree of their social and economic development, the size of their territory or the number of their population. There is no doubt that the improvement of the international climate achieved so far is a result of the joint action and common will of all peace-loving, democratic and progressive forces, and of all sober, realistic people and statesmen.
98.	In all justice we must emphasize the exceptional-I would even say the decisive-role which the 'consistent policy of the member countries of the Warsaw Pact, primarily the Soviet Union, have been playing in removing the danger of war. To this very day, this policy continues to be the most important factor in the further deepening and broadening of the process of detente, and in promoting comprehensive and beneficial co-operation among all States.
99.	The current year has been rich in events which confirm that the countries of the socialist community will continue to do their best to make detente an irreversible process. In this respect I would like to stress in particular the historic significance of the programme of further struggle for peace and international co-operation and for the freedom and independence of the peoples, adopted at the Twenty-Fifth Congress of the Communist Party of the Soviet Union. It is no accident that this Programme has met with such wide response and support on the part of all progressive, democratic and peace-loving forces in the world. The Bulgarian Government and people fully support this Programme and will do everything that lies in their- power to have it implemented.
100.	There are more than 120 items on the agenda of the current session. There is no doubt that many of them are very important and necessitate an urgent solution. Their just settlement will be a contribution to the strengthening of peace, understanding and co-operation among nations. There is no doubt either, that today, more than ever before, the problem of ending the arms race and of achieving effective disarmament, occupies the foremost place among them.
101.	If we analyse the reasons which led in the past and are still leading now to intensification of tension in the world, it is not difficult to see that in most cases they are primarily the result of the arms race. It is undeniable that immediately following the Second World War, certain major Western States began feverishly to rearm themselves. They turned the arms race into a basic policy of their own. It is this line of policy which led to the unprecedented piling up in the arsenals of States of a growing number of new types of lethal weapons, including increasingly dangerous types of weapons of mass destruction.
102.	Nowadays only short-sighted statesmen and politicians could maintain that the arms race might be considered compatible with lasting peace and security. It is hardly necessary to remind ourselves once again of the heavy burden which tremendous military expenditures place upon the shoulders of all States and nations with no exception whatsoever. It is high time to realize that this senseless policy is fraught with danger to peace, and that it is fatal to the vital interests of all countries and peoples, even those States which are not directly involved in the arms race.
103.	As the First Secretary of the Central Committee of the Bulgarian Communist Party and Chairman of the Council of State of the People's Republic of Bulgaria, Todor Zhivkov, said recently:
"No one can doubt that a nuclear war on our planet is tantamount to suicide for humanity, and that the only alternative left to this suicidal course is peaceful coexistence. This is not just one of the roads open to man for his future. This is man's only road."
104.	Nobody denies that the problems of disarmament are difficult and complicated to solve. This cannot justify, however, the lack of political will to halt the arms race and to begin taking effective measures for disarmament. It would be difficult to dispute the fact that, if it depended only on the countries of the socialist community, the arms race would have long since been ended. 
105.	This is shown by the numerous and important initiatives taken by the Soviet Union and the other socialist countries, which have found widespread support among the Member States of the United Nations. World public opinion insists on political detente being complemented by military detente as well. Indicative in this respect are the millions of signatures, collected for the Stockholm appeal of the World Peace Council.
106.	That is why the United Nations must direct its efforts to the implementation of a number of its important resolutions which have been adopted by an overwhelming majority.
107.	There can be no justification for the non-implementation so far of such decisions as the resolutions on the convening of a World Disarmament Conference, on the reduction of military budgets, on the total prohibition of all nuclear-weapon tests, and on the prohibition of the manufacture of new weapons and systems of weapons of mass destruction.
108.	The implementation of those and other resolutions is the most effective way to enhance the prestige of the Organization and to strengthen its role in the field of disarmament. It is precisely to this end that our efforts must be bent. The concern of the Soviet Government, reflected in its memorandum submitted to this session [AI31/232J, is therefore fully justified. In essence, this memorandum represents a broad programme for effective action by the United Nations, aimed at curbing the arms race and achieving disarmament.
109.	The Vienna talks on the mutual reduction of armed forces and armaments in Central Europe are another forum where it is possible to reach agreement on real measures in the interests of peace and security. There is no doubt that fruitful results can be expected only if all participants in the talks adopt the only realistic approach, which is the observance of the principle of equal security.
110.	Both the Charter of the United Nations and a number of fundamental documents of the General Assembly and the Security Council stress the importance of the principle of the non-use of force in international relations. Under conditions of the increasing application of the principles of peaceful coexistence among States with different social systems, the conclusion of a world treaty on the non-use of force in international relations assumes an ever greater importance. With the undertaking of international treaty obligations by all States, including all nuclear States, not to resort to force or the threat of force, new and extremely favourable conditions for the maintenance of world peace will be created. The conclusion of such a treaty will strengthen confidence among States, will facilitate the process of disarmament, and will promote the successful solution of the major and acute social and economic problems which are now confronting mankind.
111.	Therefore the Government of the People's Republic of Bulgaria fully supports the provisions contained in the draft world treaty on the non-use of force in international relations, submitted by the Soviet Union [A/31/243].
112.	The efforts of the peoples of the world to strengthen peace and reduce tension have brought about deep changes in contemporary international relations. The key task now is to consolidate the results thus achieved. In this respect, a movement forward has been launched in Europe. The Final Act of the Conference on Security and Co-operation in Europe creates the framework for participating countries to develop their relations on an entirely new basis. Faithful to their obligations, the countries of the socialist community adhere strictly to the principles and provisions of this historic instrument. They are putting forward concrete initiatives, the aim of which is to implement the decisions adopted in Helsinki. This is evidenced by the proposals for convening all-European congresses to deal with questions of co-operation in the field of energy, protection of the environment, and transport, as well as the establishment of equitable and mutually beneficial co-operation between the Council for Mutual Economic Assistance and the European Economic Community.
113.	Despite attempts in certain circles to distort the results of the Conference, the spirit of Helsinki is already being confirmed in our continent. This, however, is only the beginning. It is necessary for all the 35 States participating in the Conference to show consistency, so that what was agreed upon in Helsinki can be fully implemented.
114.	The People's Republic of Bulgaria is a small country which cherishes lasting peace, security and co-operation among nations. By pursuing an active peace-loving policy, it makes its contribution to the further promotion of die process of detente. Along with the other fraternal socialist countries, Bulgaria works untiringly to turn peace and co-operation into a natural mode of international life. These lofty objectives inspire our policy in the Balkans too. Our policy there is aimed at building this part of the old continent into a region of good-neighborly relations, understanding and co-operation. This has been demonstrated by Bulgaria's latest initiatives.
115.	The positive changes in Europe transcend the boundaries of that continent. It is necessary to extend the spirit of Helsinki to other parts of the world as well. In this respect we are pleased to note the high appreciation accorded to the European Conference by the non-aligned countries, which was only recently reaffirmed at then- Conference in Colombo. 
116.	It is in conditions of detente that it has also become possible to bring to the fore the problems of restructuring international economic relations, of doing away with under-development, left by imperialism and colonialism, and of accelerating the development of the countries of Asia, Africa and Latin America. An important prerequisite for the economic and social progress of these countries is the consolidation of their economic independence, the struggle against the encroachments of multinational corporations, the securing of sovereignty over their natural resources and the elimination of all forms of neo-colonial exploitation.
117.	The decisions of the Fifth Conference of non-aligned countries  reaffirmed their determination to seek the attainment of the above objectives. These countries can rely on the support of the socialist community of nations, which has always fought for the establishment of just international economic relations and for the eradication of all manifestations of inequality, diktat and discrimination.
118.	The Government of the People's Republic of Bulgaria attaches great importance to the Third United Nations Conference on the Law of the Sea, which is to work out a comprehensive convention governing relations among States in the use of the world's ocean and its resources. The problems which exist in this field at present must be resolved on the basis of the just respect for the legitimate rights of all countries, in the interest of peace and international co-operation.
119.	It is enough to glance at events in recent years to become convinced of the exceptionally beneficial impact of detente in international relations upon the settlement of a number of major problems. Some of these problems have plagued the international atmosphere for years and have seriously jeopardized world peace. In this respect I would like to emphasize the historic victory of the heroic people of Viet Nam and the peoples of Laos and Kampuchea. The triumphant end of the struggle of the people of Angola is a great success for the forces of peace and progress.
120.	I would like to avail myself of this opportunity to congratulate wholeheartedly, on behalf of the delegation of the People's Republic of Bulgaria, the representatives of the Socialist Republic of Viet Nam and of the People's Republic of Angola. Regrettably, for reasons well known to all, these two countries were unable to take their rightful place in the United Nations, which they won through their valiant struggle against foreign intervention and for freedom, national independence and social progress. I would like to stress our deep conviction that the admission of the Socialist Republic of Viet Nam and the People's Republic of Angola to the United Nations will be an act of wisdom and justice, a confirmation of the purposes and principles of the Charter and of the universal character of the United Nations.
121.	The process of the elimination of colonialism, which has now entered its decisive phase, is also favourably influenced by the positive changes in international life. The victorious course of this process is the result of the struggle of colonial peoples for self-determination and independence, which from the very beginning has enjoyed the unswerving and over-all support of the countries of the socialist community. We are deeply convinced that the eleventh hour is striking for the racists and neo-colonialists in southern Africa. They are sitting on a smouldering volcano which may erupt at any time. This is well understood by their sympathizers and supporters, who resort to last minute attempts and various schemes in order to gain time, to stop the national liberation struggle, to prevent the complete and irrevocable elimination of colonialism and neo-colonialism. But they shall not succeed, for the oppressed peoples have already learned how to tell their friends from their enemies.
122.	Faithful to its international duty, the People's Republic of Bulgaria supports unreservedly the struggle of peoples for national independence, for the complete elimination of colonialism, neo-colonialism, racism, racial discrimination and apartheid.
123.	In the present international situation, the reactionary and aggressive forces find it increasingly difficult to pursue their policy of expansion and to impose such decisions as are profitable to them. The attempts of these forces to preserve their domination, to restore their lost positions, are meeting with a growing and decisive resistance of the peoples. Yet, we note with grave concern that in various parts of the world there still exists the danger of military conflicts with far-reaching consequences.
124.	Those who still hope to turn the world back to the days of confrontation spare no effort to thwart the just and lasting solution of a number of acute international issues, which require immediate settlement.
125.	One of these issues is the crisis in the Middle East. In order to settle it, Israel must withdraw from all the Arab territories occupied in 1967; the legitimate rights of the. Arab people of Palestine must be fully restored, including their right to create their own State; and the rights of all peoples and countries in the region must be guaranteed to enable them to live in genuine peace and security. As the development of events shows, the establishment of a just and lasting peace in this region can be achieved only by means of an over-all political settlement of the conflict within the framework of the Geneva Peace Conference on the Middle East.
126.	The Government of the People's Republic of Bulgaria follows with concern the growing aggravation of the situation in the Lebanon. The developments in this country have resulted in heavy suffering for the people and represent a serious threat to peace in the Middle East. It is imperative to find a political solution of the crisis without delay through peaceful democratic means, without foreign interference, while preserving the territorial integrity, independence and sovereignty of Lebanon.
127.	We are also concerned over the problem of Cyprus, which generates dangerous tension in the Eastern Mediterranean. The Cyprus problem can be resolved only by ensuring the sovereignty, independence, territorial integrity and non-alignment of the Republic of Cyprus, in the interests of the people of Cyprus, the Greek Cypriots and Turkish Cypriots.
128.	For more than 30 years now, the Korean people have not been able to see their sacred aspirations realized, namely, the reunification of their country. Bulgaria fully supports the efforts of the Democratic People's Republic of Korea aimed at peaceful reunification, without any intervention by foreign forces. The resolution of the thirtieth session of the General Assembly, which provides for the dissolution of the so-called United Nations Command and the withdrawal of all foreign troops stationed in South Korea under the United Nations flag [resolution 3390 (XXX)], furnishes favourable conditions for a political settlement of this problem. This resolution must be implemented.
129.	World public opinion continues to be profoundly indignant at the brutal and massive violations of human rights by the military junta in Chile. New and energetic efforts are needed in order to put an end to the cruel and arbitrary persecutions of the Chilean patriots and to release all political prisoners immediately.
130.	The capacity of the United Nations to discharge its fundamental mission, which is the preservation of peace and the strengthening of security, is now considerably greater than before. Today, the United Nations can and must become a real unifying center for the efforts of all peace-loving and democratic forces against the attempts of the enemies of peace and understanding to reverse or to stop the development of the positive processes which are taking place in the world now.
131.	For more than three decades our Organization has trodden a difficult path. Hard though it may be, that path is illuminated by noble ideals; it is the path of international co-operation. The Organization's activity has been accompanied both by encouraging successes and by a number of setbacks. There is no doubt, however, that the contribution of the world Organization to the realization of these goals will continue to depend directly on the policies of its Member States and on their adherence to the highly humane principles which inspired the very creation of the Organization. We are deeply convinced that the strict compliance with the principles and provisions of the United Nations Charter is the safest guarantee for the future of this Organization, for the affirmation of its prestige and for the enhancement of its role in the settlement of the key issues of our times.
132.	As for our country, Bulgaria will continue as it has done so far to pursue its fundamental foreign policy line, which is aimed at strengthening co-operation and understanding among nations. This policy was reaffirmed at the Eleventh Congress of the Bulgarian Communist Party, held last March. We shall continue to work together with the fraternal countries of the socialist community and with all peace-loving and democratic forces, for the full implementation of the noble purposes and ideals of the United Nations.
